Citation Nr: 1025788	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-02 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a hip disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for right wrist disorder.
	

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to August 1995 
and from February 2003 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.

In May 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the San Diego, California RO.  
A transcript of the hearing is of record.

The Board observes that the record contains additional relevant 
VA treatment records that were not considered in the last 
supplemental statement of the case in August 2008.  Furthermore, 
the Veteran did not provide a waiver of initial RO consideration 
with respect to these medical records.  Nonetheless, the Board 
will not refer this evidence to the agency of original 
jurisdiction, because the Board has determined that the benefit 
to which the evidence relates will be granted in full on appeal 
without such referral.  See 38 C.F.R. 20.1304(c) (2009).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise that the 
Veteran incurred chronic headaches during military service with a 
continuity of symptomatology since military service.

2.  In a letter dated in May 2010 and during his May 2010 
hearing, the Veteran withdrew from appellate consideration the 
issues of entitlement to service connection for bilateral hearing 
loss, a hip disorder, a left knee disorder and a right wrist 
disorder.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
chronic headaches were incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009). 

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met in regard to the issues of entitlement to 
service connection for bilateral hearing loss, a hip disorder, a 
left knee disorder and a right wrist disorder.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.  

II.  Merits of the Claim for Service Connection 

The Veteran contends that his current chronic headaches are 
related to active military service.  Specifically, he asserts 
that he has had headaches at least once a day since service in 
Iraq due to mortar, bombs and humvee accidents.

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  For the showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is 
based on an analysis of all the evidence of record and evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Hickson element is through a demonstration 
of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 
C.F.R. § 3.303(b).  

As noted above, in assessing the Veteran's service connection 
claim for a chronic headache disorder, the Board must determine 
whether the Veteran has a current diagnosis of the claimed 
disability.  A July 2009 private treatment record provides a 
diagnosis of chronic headaches.  Thus, the evidence shows that 
the Veteran has a current diagnosis of chronic headaches.  

The Board observes that the Veteran contends that the onset of 
his headaches began in March 2003 during active military service.  
Unfortunately, the evidence in the Veteran's claims file reveals 
that his service treatment records between February 2003 and 
April 2004 are unavailable.  Accordingly, there is no evidence of 
a diagnosis of headaches during military service.  However, the 
record contains a Post-Deployment Health Assessment dated in 
January 2004 were the Veteran reported that he developed headache 
symptoms during his deployment.  

Furthermore, pursuant to 38 U.S.C.A. § 1154 (West 2002), combat 
veterans may establish service incurrence of a disease or injury 
through satisfactory lay or other evidence which is consistent 
with the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence.  See also 
38 C.F.R. § 3.304(d) (2009).  The Board observes that the Veteran 
is in receipt of the Combat Action Ribbon.  The Combat Action 
Ribbon indicates that the Veteran engaged in combat with enemy.  
The Veteran contends that he developed problems with headaches 
while serving in Iraq due to humvee accidents, mortar fire and 
explosions.  The Board concludes that these events are consistent 
with the circumstances and conditions of his service in combat 
situations in Baghdad, Iraq between 2003 and 2004.  In addition, 
there is no clear and convincing evidence of record to the 
contrary that rebuts the occurrence of such disorder.  
Accordingly, the Board will concede that the Veteran developed 
headaches during active military service. 

The Board observes that the Veteran was not provided with a VA 
examination and there is no other medical opinion of record that 
asserts the Veteran's headaches are related to military service.  
Nonetheless, the Veteran may also establish the third Hickson 
element by demonstrating continuity of symptomatology.  The 
Veteran testified that he did not have problems with chronic 
headaches prior to active military service in 2003, the onset of 
headaches occurred during his active military service and he has 
had chronic headaches ever since serving in Iraq.  See Hearing 
Transcript at 13 and 15.  The Veteran is competent to report 
continuity of symptomatology with respect headaches.  Cartright 
v. Derwinski, 2 Vet. App. 24, 25-26 (1991) (veteran is competent 
to report continuous symptoms after service).  In addition, a 
review of the record shows that the Veteran has been consistent 
in reporting that his headache symptoms began during his 
deployment in Iraq and he has had chronic headaches ever since 
discharge from service.  There is nothing in the claims that 
indicates the Veteran's lay statements with respect to continuity 
of symptomatology are not credible.  

Based on the foregoing, the evidence of record reveals that the 
Veteran provided credible evidence of post-service continuity of 
the same symptomatology shown in service and evidence that 
indicates the present chronic headache disorder is related to the 
post-service symptomatology.  Savage, 10 Vet. App. at 496-97.  
Accordingly, the evidence is in relative equipoise with respect 
to whether the Veteran's current headaches were incurred during 
active military service.  Therefore, the claim of entitlement to 
service connection for a chronic headache condition is warranted.

III.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).

In a May 2010 letter submitted by the Veteran and during the May 
2010 Board hearing, the Veteran withdrew from appeal the issues 
of entitlement to service connection for bilateral hearing loss, 
a hip disorder, a left knee disorder and a right wrist disorder.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the noted issues and the appeal is 
dismissed insofar as those issues are concerned.			
		
ORDER

Entitlement to service connection for a chronic headache disorder 
is granted.  

The appeal is dismissed as to the issues of entitlement to 
service connection for bilateral hearing loss, a hip disorder, a 
left knee disorder and a right wrist disorder.


____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


